 



EXHIBIT 10.5
FOURTH AMENDMENT TO
RIGHT OF FIRST REFUSAL AGREEMENT
AND
DUE DILIGENCE REIMBURSEMENT AGREEMENT
     THIS FOURTH AMENDMENT (this “Amendment”) TO THAT RIGHT OF FIRST REFUSAL
AGREEMENT AND DUE DILIGENCE REIMBURSEMENT AGREEMENT, (as amended by three (3)
mesne amendments, the “Frame Agreement”) is made and entered into and effective
as of the 31st day of March, 2002, by and between FIRSTCITY FINANCIAL
CORPORATION, a Delaware corporation (“FCFC”), and FIRSTCITY SERVICING
CORPORATION, a Texas corporation (“Servicing”), on the one hand, and CARGILL
FINANCIAL SERVICES CORPORATION, a Delaware corporation (“CFSC”), and CFSC
CAPITAL CORP. II, a Delaware corporation (“CCCII”), on the other hand.
RECITALS
     A. FirstCity Holdings Corporation (“FCH”), a second tier subsidiary of
FCFC, and CFSC Capital Corp. XXX (“CCC-30”), a wholly owned subsidiary of CFSC,
have entered into a Loan Agreement dated as of April 6, 2000, together with an
Amendment to Loan Agreement and Extension of Promissory Note dated as of
January 12, 2001 (as thereafter amended, modified, extended, supplemented or
increased from time to time, the “Loan Agreement”) pursuant to which CCC-30
agreed to make advances from time to time (collectively, the “Loan”) to FCH in
an amount not to exceed $30,000,000.00. FCH has requested that CCC-30 agree to
extend the Maturity Date (as defined in the Loan Agreement) to March 31, 2003.
     B. It is a condition precedent to CCC-30’s agreement to so extend the
Maturity Date that FCFC and Servicing execute and deliver this Amendment.
     C. The parties to the Frame Agreement desire to extend the term of the
Frame Agreement from January 1, 2003 to February 1, 2004 on the terms and
conditions herein contained.
     NOW, THEREFORE, in good consideration of the premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:
ARTICLE I
Definitions

 



--------------------------------------------------------------------------------



 



     1.01 Capitalized terms used in this Amendment are defined in the Frame
Agreement, as amended hereby, unless otherwise stated.
ARTICLE II
Amendments
     2.01 Amendment to Definition of Termination Date. The definition of
“Termination Date” in Article 1 of the Frame Agreement is hereby amended by
deleting “January 1, 2003,” and substituting therefore “February 1, 2004, so
that such definition shall read “February 1, 2004, or such earlier or later date
as may be agreed to in writing by all parties to this Agreement.”
ARTICLE III
No Waiver
     3.01 Except as otherwise specifically provided for in this Amendment,
nothing contained herein shall be construed as a waiver by any party hereto of
any covenant or provision of the Frame Agreement, this Amendment, the Loan
Agreement or of any other agreement between or among any of the parties to the
Frame Agreement; and any party’s failure at any time or times hereafter to
require strict performance by any other party of any provision thereof shall not
waive, affect or diminish any right of such party to thereafter demand strict
compliance therewith.
ARTICLE IV
Ratifications, Representations and Warranties
     4.01 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Frame Agreement, and, except as expressly modified and superseded by this
Amendment, the terms and provisions of the Frame Agreement are ratified and
confirmed and shall continue in full force and effect. The parties hereto agree
that the Frame Agreement, as amended hereby, shall continue to be legal, valid,
binding and enforceable in accordance with its terms.
     4.02 Representations and Warranties. Each party hereto hereby represents
and warrants to each other party hereto that (a) the execution, delivery and
performance of this Amendment has been authorized by all requisite corporate
action on the part of such party and will not violate the articles of
incorporation or bylaws of such party; and (b) such party is in full compliance
with all covenants and agreements contained in the Frame Agreement, as amended
hereby.

2



--------------------------------------------------------------------------------



 



ARTICLE V
Miscellaneous Provisions
     5.01 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     5.02 Transferability of Agreement. This Amendment shall be binding upon the
parties hereto and their respective successors and permitted assigns.
     5.03 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
     5.04 Effect of Waiver. No consent or waiver, express or implied, by any
party hereto to or for any breach of or deviation from any covenant or condition
by any other party hereto shall be deemed a consent to or waiver of any other
breach of the same or any other covenant, condition or duty.
     5.05 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     5.06 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.
     5.07 Final Agreement. THE FRAME AGREEMENT, AS AMENDED HEREBY, REPRESENTS
THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER THEREOF
ON THE DATE THIS AMENDMENT IS EXECUTED. THE FRAME AGREEMENT, AS AMENDED HEREBY,
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENT BETWEEN THE
PARTIES. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY
PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED
BY THE PARTIES HERETO.
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



          Executed as of the date first indicated above.

              FIRSTCITY FINANCIAL CORPORATION
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            FIRSTCITY SERVICING CORPORATION
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            CARGILL FINANCIAL SERVICES CORPORATION
 
       
 
  BY:    
 
       
 
  Name:     E. Gerald O’Brien II
 
  Title:     Vice President
 
            CFSC CAPITAL CORP. II
 
       
 
  BY:    
 
       
 
  Name:     E. Gerald O’Brien II
 
  Title:     Vice President

Signature Page to Fourth Amendment to Right of First Refusal Agreement and Due
Diligence
Reimbursement Agreement

4